United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.A., Appellant
and
DEPARTMENT OF THE ARMY, TRIPLER
ARMY MEDICAL CENTER, Fort Shafter, HI,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-739
Issued: September 20, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 26, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated January 11, 2007 which denied her claim.
Pursuant to C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.1
ISSUE
The issue is whether appellant has established that she sustained an injury in the
performance of duty.

1

The record includes evidence received after the Office issued the January 11, 2007 decision. The Board cannot
consider new evidence for the first time on appeal. However, appellant can request reconsideration from the Office
to allow the Office the opportunity to consider the new evidence. 20 C.F.R. § 501.2(c).

FACTUAL HISTORY
On October 30, 2006 appellant, then a 57-year-old nursing assistant, filed a claim
alleging that factors of her employment caused an injury to her left shoulder and neck pain. No
additional factual information was included.
In a November 1, 2006 letter, the Office informed appellant that the information
submitted was insufficient to establish her claim. The Office advised her to submit details of
nature of the injury that caused or contributed to her condition. The Office also asked for a
medical report containing a description of appellant’s condition, a diagnosis and an opinion with
medical reasons on the cause of her condition. Appellant did not respond.
By decision dated January 11, 2007, the Office denied appellant’s claim on the grounds
that the evidence was insufficient to establish that she sustained an injury related to her federal
employment.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.4
In order to determine whether an employee sustained an injury in the performance of
duty, the Office begins with an analysis of whether “fact of injury” has been established.
Generally, fact of injury consists of two components that must be considered in conjunction with
one another. The first component to be established is that the employee actually experienced the
employment incident or exposure that is alleged to have occurred.5 The second component is
whether the employment incident or exposure caused a personal injury.6 Causal relationship is a
medical question that can generally be resolved only by rationalized medical opinion evidence.7
2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

Elaine Pendleton, supra note 3.

6

John J. Carlone, 41 ECAB 354 (1989).

7

See Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on the issue of causal relationship must be
based on a complete factual and medical background of the claimant. Victor J. Woodhams, supra note 4.
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a reasonable degree
of medical certainty and must be supported by medical rationale, explaining the nature of the relationship between
the diagnosed condition and claimant’s specific employment factors. Id.

2

ANALYSIS
The Board finds that the Office properly determined that appellant had not established
that she sustained an employment incident or exposure and properly determined that appellant
failed to establish with medical evidence that she sustained an injury as a result of the event.
Appellant alleges that she injured her left shoulder and back as a result of her performing
her duties. She provided no further details. At the time of the January 11, 2007 decision, the
Office had not been provided any information regarding the time, place or manner of injury.
Appellant did not explain what job duties she was performing when she allegedly sustained her
condition. Additionally she provided no medical evidence to substantiate that she sustained an
injury as a result of a work event or exposure. As such, the Office was correct in its finding that
appellant did not sustain an injury in the performance of duty.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained an injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 11, 2007 is affirmed
Issued: September 20, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

